Davis, P. J.:
On tbe trial evidence was given tending to show tbat tbe relator, on tbe 20tb January, 1876, committed tbe crime of petit larceny of tbe property of one Poden, charged in tbe complaint.
Evidence was then offered, on tbe part of tbe respondent, tending to prove tbat tbe relator committed, or attempted to commit, tbe like crime of larceny of tbe property of one Meyer, on tbe 29th of February, 1876.
This evidence was objected to by tbe relator’s counsel.
Tbe objection was overruled and an exception was taken.' Tbe court received tbe evidence, on tbe ground tbat it tended to show tbe intent. After tbe evidence was in, tbe relator’s counsel objected, upon the ground “ tbat it is a circumstance wbicb occurred between tbe defendant and another, at an entirely different place ; tbat it is an entirely different offense, if any.”
He therefore asked tbat it be stricken out; tbe court below overruled tbe objection and denied tbe motion. No connection whatever was shown between tbe transactions, and tbe ’ latter took place more than a month after tbe former. Tbe cases cited by tbe counsel for tbe people (Weymans Case, 4 Hun, 511; Bielschofsfky Case, 3 Hun, 40), were eases in wbicb tbe other transactions admitted in evidence were connected more or less directly with tbe particular transaction charged against tbe accused.
They were intimately related both in point of time and in matter of fact, and were therefore held to fall within tbe rale wbicb permits evidence of other offenses for tbe purpose of establishing intent.
In The People v. Copperman (56 N. Y., 593), it was held tbat it *160was not competent upon tbe trial of one offense, to prove that the prisoner committed another not connected with it.
The true rule is laid down with great clearness by Daniels, J., in Weyman v. People (4 Hun, supra), and it requires that the transactions shall be so connected as to time, and so similar in their other elements, that the same motive may reasonably be imputed to them. And he extended this rule to cases of larceny. In this case, however, the offenses were distinct and independent of each other, and the most that the second one tended to prove was a propensity in the prisoner to commit the crime of larceny. It was error, under the circumstances, to receive the evidence, and the judgment must be reversed.
Beady and Daniels, JJ., concurred.
Judgment reversed.